        CASE 0:18-cv-01839-JRT-KMM Doc. 45 Filed 10/06/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 LATIRA ANN BURNIP,                                    Case No. 18-cv-1839 (JRT/KMM)

                                 Plaintiff,

 v.
                                                    MEMORANDUM OPINION AND ORDER
 CREDIT ACCEPTANCE CORPORATION and                       ADOPTING REPORT AND
 METRO MOTOR SALES, INC.                            RECOMMENDATION OF MAGISTRATE
                                                                JUDGE
                             Defendants.



      Latira Ann Burnip, 4402 Cedar Avenue South, Minneapolis, MN 55407, pro
      se.

      Nathan J. Ebnet and Vernle C. Durocher, Jr., DORSEY & WHITNEY LLP, 50
      South Sixth Street, Suite 1500, Minneapolis, MN 55402; and Patrick C.
      Summers, DEWITT LLP, 901 Marquette Avenue, Suite 2100, Minneapolis,
      MN 55402, for defendants.


      Plaintiff Latira Ann Burnip brought this action against Defendants Credit

Acceptance Corporation (“Credit Acceptance”) and Metro Motor Sales, Inc., alleging

various claims related to Burnip’s purchase of a vehicle. (Compl. at 5–7, July 2, 2018,

Docket No. 1-1.) Credit Acceptance removed the case to this Court. (Notice of Removal

at 1, July 2, 2018, Docket No. 1.) Then, Credit Acceptance moved to compel arbitration.

(Mot. to Compel, July 9, 2018, Docket No. 4.)

      On January 15, 2019, the Magistrate Judge issued a Report and Recommendation

(“R&R”), finding that the vehicle contract entered into by the parties contained a valid


                                              -1-
        CASE 0:18-cv-01839-JRT-KMM Doc. 45 Filed 10/06/20 Page 2 of 4




arbitration clause and a clear assignment clause giving Credit Acceptance the power to

demand arbitration over any arbitrable dispute, and that the arbitration clause was

effective as of the date of the contract because Burnip had not exercised her right to

reject the clause. (1st R&R at 7–8, Jan. 15, 2019, Docket No. 32.) As such, the Magistrate

Judge recommended that Credit Acceptance’s motion be granted, that the parties be

ordered to arbitrate the issues, and that further proceedings be stayed pending the

outcome of arbitration. (Id. at 12–13.) The Court adopted these recommendations on

March 11, 2019. (Mem. Op. & Order at 6, Mar. 11, 2019, Docket No. 36.)

      Over one year later, the Magistrate Judge ordered Credit Acceptance to update

the Court on the status of the arbitration proceedings. (Order, May 5, 2020, Docket No.

38.) Credit Acceptance informed the Court that Burnip had yet to commence arbitration

and that she had tried to initiate mediation proceedings instead. (Letter at 1, May 11,

2020, Docket No. 39.) Credit Acceptance further stated that it had informed Burnip that

the parties were bound to arbitrate, not mediate, but Burnip never replied. (Id.) As a

result, the Magistrate Judge ordered Burnip to show cause, by May 28, 2020, as to why

the case should not be dismissed without prejudice for a failure to prosecute. (Order to

Show Cause at 2, May 14, 2020, Docket No. 40.) The Court also ordered Credit Acceptance

to indicate whether it would seek dismissal if Burnip did not respond. (Id.).

       Burnip never responded, thus prompting Credit Acceptance to request that the

case be dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure




                                            -2-
        CASE 0:18-cv-01839-JRT-KMM Doc. 45 Filed 10/06/20 Page 3 of 4




41(b). (Response at 3, Jun. 5, 2020, Docket No. 41.) Rule 41(b) states that if “the plaintiff

fails to prosecute or comply with these rules or a court order, a defendant may move to

dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b).

       Finding that Burnip had failed to prosecute her claims, as she had declined to

initiate arbitration proceedings for over one year and that she failed to respond to the

Court’s Order to Show Cause, the Magistrate Judge issued another R&R recommending

dismissal. (2d R&R at 1–2, June 9, 2020, Docket No. 42.) Because Burnip had not engaged

in the type of disobedience that warrants the extreme sanction of dismissal with

prejudice, the Magistrate Judge recommended dismissal without prejudice. (Id.)

       On July 17, 2020, Burnip submitted a statement of case to the Court, again

challenging the validity of the arbitration agreement, an argument the Court has already

rejected. (Statement of Case ¶¶ 1–4, July 17, 2020, Docket No. 43.) Additionally, Burnip

suggests that she tried to initiate arbitration. (Id. ¶¶ 5–6.) The statement of case

demonstrates, however, that Burnip actually contacted a mediator, who informed Burnip

that she was not an arbitrator and, as such, could not oversee arbitration proceedings.

(Id., Ex. A at 2, July 17, 2020, Docket No. 43-1.) Burnip took no further action to initiate

arbitration.

       As such, the Court finds that Burnip has failed to prosecute her claims, as she has

not engaged in arbitration proceedings for over one year and has not shown good cause

for failing to arbitrate. The Court further finds that the extreme sanction of dismissing




                                             -3-
        CASE 0:18-cv-01839-JRT-KMM Doc. 45 Filed 10/06/20 Page 4 of 4




the action with prejudice is not warranted. Accordingly, the Court will dismiss Burnip’s

case without prejudice.


                                        ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that the Magistrate Judge’s June 9, 2020 Report and Recommendation

[Docket No. 42] is ADOPTED and that this case be DISMISSED WITHOUT PREJUDICE.



      LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: October 6, 2020                          _______                    ______
at Minneapolis, Minnesota.                              JOHN R. TUNHEIM
                                                            Chief Judge
                                                    United States District Court




                                          -4-
